[The Chancellor.]
This agreement, if it were proved in the most satisfactory manner, would be an agreement without consideration; and being, so the law affords no means of compelling a performance. Wilson derived no advantage from the forbearance of the plaintiff to insist on, or aid in, obtaining the probate, for the will was void; it was the will of an insane man, and was so adjudged. And if the plaintiff could not have obtained its probate, as she certainly could not, the testator not being of sound mind at the time of its execution, it is manifest that Wilson was not benefited by her forbearance to prosecute the probate, and consequently that no consideration arose for the promise.
Note. [Citations on the problem of consideration:] 2 Bro. C.C. 140, Robertson v. St. Johns; 7 Term 350 in note, Rank v. Hughes; 3 Atk. 539; Amb. 67; 1 Ves.Sr. 123; 4 Ves.Jr. 10; 3 Ves. Jr. 152; Amb. 330. See 2 P.Wms. 282, 266, 3 P.Wms. 279, 2 Ves. Jr. 238. . . .